   Case 2:20-cv-00475-JES-MRM Document 1 Filed 07/02/20 Page 1 of 5 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


CARLOS BARRIOS,                                     )    Civil Action No.:
                                                    )
                             Plaintiff,
     vs.                                            )
                                                    )
NRA GROUP, LLC                                      )
                                                         DEMAND FOR JURY TRIAL
                             Defendant.             )
                                                    )


   COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                ACT
           Plaintiff Carlos Barrios (“Plaintiff”) brings this action against Defendant NRA Group, LLC

  d/b/a National Recovery Agency (“Defendant” or “NRA”) on an individual basis, and alleges

  based upon Plaintiff’s personal knowledge, the investigation of counsel, and upon information and

  belief, as follows:

                                  PRELIMINARY STATEMENT
           1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

  commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

  “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

  . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

  require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

           2.     Congress explained that the purpose of the Act was not only to eliminate abusive


                                                    1
 Case 2:20-cv-00475-JES-MRM Document 1 Filed 07/02/20 Page 2 of 5 PageID 2




debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer standard.” LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. For instance,

a written communication that is deceptive may be open to more than one reasonable interpretation,

at least one of which is inaccurate.

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against a debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d). If applicable, the Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.



                                                     2
 Case 2:20-cv-00475-JES-MRM Document 1 Filed 07/02/20 Page 3 of 5 PageID 3




                                              PARTIES
        8.      Plaintiff is a natural person and a resident of Cape Coral, Florida.

        9.      Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

        10.     Defendant is a limited liability company with a principal business address located

at 2491 Paxton Street, Harrisburg, Pennsylvania 17111. Defendant is registered to conduct

business in Florida, where its designated agent for service is CT Corporation System, located at

1200 South Pine Island Road, Plantation, Florida 33324.

        11.     Defendant also conducts business as “National Recovery Agency” which it has

registered as a fictitious name in the state of Florida.

        12.     Defendant is licensed as a “Consumer Collection Agency” by the Florida Office of

Financial Regulation and holds license number CCA9904296.

        13.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6), in that Defendant uses an instrumentality of interstate commerce, including postal mail,

for their business, a principal purpose of which is the collection of debts, and/or Defendant

regularly collects or attempts to collect, directly or indirectly, debts owed or asserted to be owed

to another.

                                    STATEMENT OF FACTS
        14.     Some time on, or prior to, January 28, 2019, an alleged debt was incurred to Baptist

Medical Center South (“BMC South”).

        15.     The alleged debt of $225.00 purportedly owed to BMC South arose out of a

transaction in which money, property, insurance or services, which are the subject of the

transaction, are primarily for personal, family or household purposes.

        16.     At some time prior to March 12, 2020, the alleged debt was purchased by, or

otherwise transferred to Defendant for collection.

                                                   3
 Case 2:20-cv-00475-JES-MRM Document 1 Filed 07/02/20 Page 4 of 5 PageID 4




       17.     In an effort to collect on this alleged debt, Defendant sent Plaintiff a collection letter

and reported the alleged debt of $225 to nationwide credit reporting agency TransUnion.

       18.     On March 12, 2020, Plaintiff mailed a written dispute of the alleged debt to

TransUnion. Upon information and belief, TransUnion then notified Defendant about Plaintiff’s

dispute. Following receipt of the dispute by TransUnion, Defendant failed to mark the account as

disputed in Plaintiff’s consumer background reports issued by TransUnion.

       19.     Defendant’s failure to mark the collection account was damaging. This omission

was material and impaired Plaintiff’s credit rating and his ability to obtain additional credit. As a

result of these false, deceptive and misleading practices, Plaintiff was harmed.

                                               COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                     15 U.S.C. § 1692e et seq.
       20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       21.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       22.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       23.     Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

       24.     Defendant failed to mark the debt as disputed and Plaintiff was harmed.

       25.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

                                                   4
 Case 2:20-cv-00475-JES-MRM Document 1 Filed 07/02/20 Page 5 of 5 PageID 5




conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)     Awarding Plaintiff statutory damages;

       (b)     Awarding Plaintiff actual damages;

       (c)     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

       (d)     Awarding pre-judgment interest and post-judgment interest; and

       (e)     Awarding Plaintiff such other and further relief as this Court may deem just and

               proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

DATED: July 2, 2020                         COHEN & MIZRAHI LLP
                                            YOSEF STEINMETZ
                                            Florida Bar No. 119968


                                                            /s/ Yosef Steinmetz
                                                           YOSEF STEINMETZ

                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            yosef@cml.legal

                                            Attorneys for Plaintiff




                                               5
